                                  Case 19-13300         Doc 86     Filed 11/26/19 Entered 11/26/19 12:07:10          Desc Main
                                                                     Document     Page 1 of 1

                    Dated: 11/26/2019
                                                    UNITED STATES BANKRUPTCY COURT
                                                       DISTRICT OF MASSACHUSETTS
                                ____________________________________
                                In Re:                              )
                                                                     )
Granted. No objections filed.




                                SOMERVILLE BREWING COMPANY )           Chapter 11
                                                                     ) Case No. 19-13300-FJB
                                                  DEBTOR            )
                                ____________________________________)


                                             MOTION TO AMEND LIST OF EQUITY SECURITY HOLDERS

                                        NOW COMEs the debtor, Somerville Brewing Company, and respectfully moves this

                                Honorable Court to amend its List of Equity Security Holders. As reasons therefore, the Debtor

                                states the following:

                                        1.     On September 27, 2019, the Debtor filed a voluntary petition for relief pursuant to

                                Chapter 11 of the Bankruptcy Code.

                                        2.     The Debtor filed its List of Equity Security Holders on October 30, 2019.

                                        3.     The Debtor has amended its List of Equity Security Holders to add Caitlin M.

                                Jewell, Eric Haller and Jeffrey Leiter, as they were inadvertently omitted from the previously filed

                                List of Equity Security Holders.
